STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 9, and 16 were modified in an amendment filed on October 12, 2021.
Claims 2-21 are pending and are allowed.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Applicant’s arguments in the Remarks submitted in the October 12, 2021, amendment with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection of the claims under 35 U.S.C. § 103 is withdrawn. 
Applicant presents the argument that the combination of the cited references does not teach the amended independent claims.  Specifically, Applicant argues that “the Office relies on Vijay for allegedly describing a report comprising an amount of delay a hypervisor observes before resetting a first virtual machine in response to an amount of time that elapsed before the first virtual machine transmitted a heartbeat or since the first virtual machine transmitted the heartbeat. As best understood by Applicant, Vijay merely describes the ability to reset a virtual machine based on a lapse in heartbeat reception. In contrast, independent Claim 2 is directed toward determining an amount of delay to observe before resetting a virtual machine, and this determined delay is based on the amount of time that elapsed before the first virtual machine transmitted a heartbeat or since the first virtual machine transmitted the heartbeat.”  Applicant thus concludes that the claim “determines how long to "wait" before resetting the virtual machine and Vijay merely describes resetting a virtual machine after a lack of a heartbeat and appears to be silent with respect to how it is determined how long the delay must be before resetting the virtual machine.”
Upon consideration of Applicant’s arguments and the amended independent claims 2, 9, and 16, the Examiner agrees.  
The combination of Harper, Goodman, and Vijay teaches or would reasonably suggest to one of ordinary skill in the art the sending of heartbeat information (i.e., a time interval for sending a heartbeat) to a hypervisor and updating a policy based on the heartbeat information.  The amended independent claims require “based at least on the amount of time that elapsed, determining, by the hypervisor, an amount of delay the hypervisor observes before resetting the first virtual machine;” and “updating, by the hypervisor, the policy based at least on the received policy message determined amount of delay the hypervisor observes before resetting the first virtual machine.”  Vijay is the closest prior art found and teaches resetting the virtual machine if a heartbeat is not received within a given time period.  However, Vijay does not teach or reasonably suggest the hypervisor determining a delay before resetting the virtual machine as required by the amended independent claims.  In addition, the combination of Harper, Goodman, and Vijay does not explicitly teach or reasonably suggest updating a policy based on the determine delay.
Further search of the prior art found no prior art which explicitly teaches or reasonably suggests, either alone or in combination, the limitations of the amended independent claims Independent claims 9 and 16, as amended, contain similar limitations as the amended claim 2. 
Accordingly, claims 2-21 are allowed.  
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113